Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Khaligh (US 2018/0222333)
Regarding claim 1, the prior art discloses:
A bidirectional grid-connected electric vehicle battery charging system comprising: 
A bidirectional charger (bidirectional converter in fig 5A); 
A first integrated battery (LV Batt in fig 5A) electrically coupled to the bidirectional charger; and 
A second integrated battery (HV Batt) in fig 5A with a working voltage substantially higher than a working voltage of the first integrated battery, the second integrated battery electrically coupled to the bidirectional charger, 
Wherein the bidirectional charger is configured to receive alternating current (AC) electricity from an electrical grid (Vgrid in fig 5A) and is configured to provide direct current see V2G in title, abstract, fig 22, 28) energy transfer capability to transfer electricity from the battery of the EV back to the electrical grid, and to provide energy transfer capability to transfer electricity from one or more of the first and second integrated batteries to the electrical grid (GRID-TO-VEHICLE (G2V) and VEHICLE-TO-GRID (V2G) in one or more of abstract, par 15, 78, 85-86, 94,  218, 230-243, fig 22, 25-28).
(Claim 2) wherein the bidirectional charger is further configured to provide energy transfer capability to transfer electricity from the battery of the EV to one or more of the first and second integrated batteries (see one or more of fig 5-22).
(Claim 3) wherein the bidirectional charger is configured to provide DC electricity through adding an output of the first integrated battery under an output of the second integrated battery (see one or more of fig 5-22).
(Claim 4) wherein the bidirectional charger is configured to provide energy transfer capability between the first integrated battery and the second integrated battery to balance a state of charge of the first integrated battery and the second integrated battery (see one or more of fig 5-22).
(Claim 5) wherein the working voltage of the first integrated battery is between 170 volts and 200 volts (par 79, 230)
(claim 6) wherein the working voltage of the second integrated battery is between 770 volts and 920 volts (high voltage (traction) battery is inherently 1within this (nominal) voltage range, i.e., 800 V)
(Claim 7) wherein the bidirectional charger comprises a grid interactive AC-DC converter (fig 5).
(Claim 8) wherein the bidirectional charger comprises one or more bidirectional isolated DC-DC converters that provide isolation from the electrical grid (one or more of par 15, fig 1-4)
(Claim 9) wherein the bidirectional charger comprises an Active Front End (AFE) buck converter (see Step-down converter in one or more of fig 1, 3, buck-boost converter (par 20, 93, 121, 125), buck converter (par 151, 154)) configured to step voltage down for connecting to the first integrated battery.


Claims 11-19 recite similar subject matter and are rejected for the same reason.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851